UU Ceaoluc lier mem (Tet tm URert

Debtorname Fencepost Productions, Inc.

 

United States Bankruptcy Court for the: DISTRICT OF KANSAS

 

Case number (if known) 19-41545

 

OO Check if this is an
amended filing

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15

 

 

 

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

1a, Real property:
Copy line 88 from Schedule A/Boeccccccccscccsssssssssesssssecseesessvessssecesssessnssecsuvecsasnessssecstusssnisessacsasassssesssivessiessassectsevesasa $ 0.00

1b. Total personal property:
Copy line 91A from Schedule A/Bu...cccccccscssssscseceessveessesssevesstecsssescesesssussssssssssesessasssssesevevsvesausavecsvacsevavsvececresseees $ 3,001,235.75

1c. Total of all property:
Copy line 92 from Schedule A/B.ac.cccsccsccssssssussssssssssssssssssssstisnsstsvevasensssssssssnseeseeuusssetsinnnsseenisnsesiensseeie $ 3,001,235.75

Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule Du. cc cccseeesseeeeeoes $ 7,600,000.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 4 from line 5a of SChECUIC E/E...cscccccsscsesssscssssssscsssssssssssessecessessssssvsssssssesnereee $ 0.00

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of SCHECUIO E/F i... ccccscsecssessessnssenseessseensevsviens +$ 11,588,749.16

 

4, Total Habilities ooo cccccsessscseccsrseccsecsessessesessesssesseseseessasssevssscssevscssservessessausaseveuseesssisavasssssaussssneceerspeaaes

 

 

 

Lines 2 + 3a+ 3b $ 19,188,749.16
Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-41545 Doc#74 Filed 01/07/20 Pageiof1
